Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Applicant’s amendments and remarks filed 5-10-21 are acknowledged.

Claims 16, 18-25, 27, 28, 30, 31, 38, 40 and 41 are pending.

Claims 16, 23-25, 27, 28, 30, 31, 38, 40 and 41 are under examination as they encompass in their breadth T-vehicles which are modified with at least one therapeutic attribute, wherein said attribute is a chimeric antigen receptor, and further wherein the T-vehicle cells are obtained from peripheral blood mononuclear cells.

Claims 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on 4-19-18 and 11-30-18.

The prior 35 U.S.C. § 103(a) rejection has been withdrawn in view of applicant’s claim amendments.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The meaning of the claims as amended

New claims 16 and dependent claims thereof specifically recite that that the T-vehicle “comprises a human T cell which has a native T cell receptor that recognizes an antigen from a fish…”



“…As examples, the native antigen specificity of T-Vehicles can be composed of more than one population of T cells with native antigen specificity.  The native antigen specificity of the T-Vehicles can be against a whole antigen or a single epitope of self or a non-self antigens; reptiles, amphibians, fish, or birds; invertebrates such as sponges, coelenterates, worms, arthropods, mollusks, or echinoderms; bacteria, fungus, parasites, and sponges; viruses including but not limited to adenovirus, Epstein-Barr virus (EBV), Cytomegalovirus (CMV), Adenovirus (Adv), Respiratory Syncytial virus (RSV), human herpesvirus 6 (HHV6), human herpesvirus 7 (HHV7), BK virus, JC virus, Influenza, H1N1, parainfluenza, herpes simplex virus (HSV), Varicella Zoster Virus (VZV), Parvovirus B19, Coronavirus, Metanpneumovirus, Bocavirus, or KI virus/WU virus; or Survivin, gp 100, tyrosinase, SSX2, SSX4, CEA, NY-ES0-1, PRAME, MAGE-Al, MAGE-A3, MAGE-A4, Claudin-6, Cyclin-Bl, Her2/neu-ErbB2, Histone Hl.2, Histone H4, Mammaglobin-A, MelanA/MART-1, Myc, p53, ras, PSA, PSMA, PSCA, Sox2, Stromelysin-3, Trp2, WTl, Proteinase 3, Mucl, Alphafetoprotein, CA-125, bcr-abl, hTERT, or Prostatic Acid Phosphatase-3.”

From the above the ordinarily skilled artisan would interpret the claimed cell to encompass in its breadth human T cells comprising a native T cell receptor that recognizes an antigen endogenous, i.e.., native to a fish or fishes, as opposed to recognizing any antigen that may or may not be found in a given species of fish, e.g., certain viral antigens may be found in certain members of a fish species that are infected with a virus that produces said viral antigens while other members of the same species of fish may not be infected with said virus and thus would not have said viral antigens.  Notes that this distinction would be supported by the teachings of the instant specification which distinguishes among antigens from a variety of animal, microbes and viruses.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):



The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 23-25, 27, 28, 30, 31, 38, 40 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

New claims 16 and dependent claims thereof specifically recite that that the T-vehicle “comprises a human T cell which has a native T cell receptor that recognizes an antigen from a fish…”

Thus, the claimed “T-vehicle” encompasses in its breadth an unknowably large genus of any human T cell which has a native T cell receptor that recognizes any antigen from any species of the vast genus of fishes.

Teachings of the instant specification relevant to the claimed invention are page 47-48 bridging paragraph – page 48 (emphasis added):

“As examples, the native antigen specificity of T-Vehicles can be 20 composed of more than one population of T cells with native antigen specificity.  The native antigen specificity of the T-Vehicles can be against a whole antigen or a single epitope of self or a non-self antigens; reptiles, amphibians, fish, or birds; invertebrates such as sponges, coelenterates, worms, arthropods, mollusks, or echinoderms; bacteria, fungus, parasites, and sponges; viruses including but not limited to adenovirus, Epstein-Barr virus (EBV), Cytomegalovirus (CMV), Adenovirus (Adv), Respiratory Syncytial virus (RSV), human herpesvirus 6 (HHV6), human herpesvirus 7 (HHV7), BK virus, JC virus, Influenza, H1N1, parainfluenza, herpes simplex virus (HSV), Varicella Zoster Virus (VZV), Parvovirus B19, Coronavirus, Metanpneumovirus, Bocavirus, or KI virus/WU virus; or Survivin, gp 100, tyrosinase, SSX2, SSX4, CEA, NY-ES0-1, PRAME, MAGE-Al, MAGE-A3, MAGE-A4, Claudin-6, Cyclin-Bl, Her2/neu-ErbB2, Histone Hl.2, Histone H4, Mammaglobin-A, MelanA/MART-1, Myc, p53, ras, PSA, PSMA, PSCA, Sox2, Stromelysin-3, Trp2, WTl, Proteinase 3, Mucl, Alphafetoprotein, CA-125, bcr-abl, hTERT, or Prostatic Acid Phosphatase-3.

To facilitate the outgrowth of appropriate native T cell populations of donor cells, skilled artisans are encouraged to review U.S. Publication No. 2011/0182870 Al (hereinafter referred to as Leen '870), and which is incorporated by reference herein, and also consider stimulation using antigen presenting cells (APCs) such as Dendritic cells, Monocytes, Macrophages, B cells, T cells, PBMCs or artificial antigen presenting cells such as engineered k562, any of which are able to present the desired antigens to produce the desired antigen specificity of the native donor T cell population and thus the native antigen specificity of the T-Vehicles; use of antigen for the induction of the desired immune response in the donor cells by use of cell lysate containing the desired antigen, purified protein containing the desired antigen, recombinant protein containing
the desired antigen, plasmid DNA encoding for the desired antigen, plasmid RNA encoding the
desired antigen describe, and/or peptide library containing the desired antigen, and/or single synthetic peptide(s) containing the desired antigen.

Production of the T cell population is preferably undertaken using the methods of Vera '700, and/or those presented herein….”

The instant specification does not teach the sequence of any fish antigens that can be bound by a human native TCR.

Likewise, the instant specification does not teach any human MHC molecules that bind particular fish antigens.  

Furthermore, a review of Leen '870 referenced above does not disclose any fish antigens nor any human MHC molecules that bind particular fish antigens.

Likewise, a review of T cell diversity and TcR repertoires in teleost fish does mention any antigens from a fish that can be bound by a human native TCR (see Castro et al., Fish & Shellfish Immunology 31 (2011) 644-654, cited herewith).

In conclusion, the instant claims encompass an invention of tremendous breadth, and essentially call for the skilled artisan to perform undue trial and error human experimentation to discover an antigen from a fish that can be bound by a human MHC molecule and recognized by a human TCR expressing T-cell without assisting the skilled artisan in such an endeavor, which is insufficient to constitute adequate enablement.
As put forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “[i]f mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.” 

Similarly, a patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention. In the decision of Genentech, Inc, v. Novo Nordisk, 42 USPQ 2d 1001,(CAFC 1997), the court held: “[p]atent protection is granted 

In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, undue experimentation would be required to practice the claimed invention commensurate with the scope of the claims.

Claims 16, 23-25, 27, 28, 30, 31, 38, 40 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined in the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; hereinafter “Guidelines”)1.  A copy of this publication can be viewed or acquired on the Internet at the following address: <www.gpo.gov/fdsys/granule/FR-2001-01-05/01-323>

These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one Id. at 1105).  

The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).

which establishes that the inventor was in possession of the invention.  

In this instance, amended claim 16 and dependent claims thereof specifically recite that that the T-vehicle “comprises a human T cell which has a native T cell receptor that recognizes an antigen from a fish…”

Thus, the claimed “T-vehicle” encompasses in its breadth an unknowably large genus of any human T cell which has a native T cell receptor that recognizes any antigen from any species of the vast genus of fishes. 

However, the instant specification does not teach the sequence of any fish antigens that can be bound by a human native TCR.  

Likewise, the instant specification does not teach any human MHC molecules that bind particular fish antigens.

A biomolecule defined solely by its ability to perform a function, such as recognize an antigen from a fish, without a known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the biomolecule of interest, see MPEP 2163.

 “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  

A "representative number of species" means that the species which are described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  See 

Likewise, the Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).  

Along these same lines, as more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself not just a description of the sequence to which the antibody binds.  Amgen, 872 F.3d at 1378-79.  

As described in MPEP § 2163,  “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice…reduction to drawings…or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


A "representative number of species" means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were 

In conclusion, the teachings of the instant specification are insufficient to convincingly demonstrate the inventors had possession of species of T-vehicles representative of the genus encompassed by the instant claims, or demonstrate a knowledge of the structural features common to the members of the genus necessary for one of skill in the art to visualize or recognize the members of the claimed genus.

Claims 27 and 28 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As stated in the rejection of record, claims 27 and 28 are still insolubly ambiguous.  It is not possible to even attempt to explain how claims 27 and 28 could be understood in the context of base claim 16.  Since the meaning of these claims is insolubly ambiguous, they cannot be examined further on their merits as to novelty, obviousness, written description, enablement or any other matters of relevance to patentability.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note however that these guidelines have been modified since they were first published as evidenced by the letter of Robert W. Bahr, Deputy Commissioner for Patent Examination Policy described below.